Citation Nr: 1708029	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include a disorder manifested by anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran performed active military service from January 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2006 and May 2007 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama.  

In August 2008, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In May 2014, the Board denied entitlement to service connection for a bilateral foot condition and service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by anxiety disorder and depression.  [Parenthetically, the Board notes that, in the Introduction of the May 2014 decision, the Board noted that the evidence does not show the Veteran has ever been treated for or diagnosed with PTSD and, thus, characterized the issue as noted above, to include an acquired psychiatric disorder other than PTSD.]  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a March 2016 memorandum decision, the Court set aside and remanded the portion of the May 2014 decision that denied service connection for an acquired psychiatric disorder other than PTSD but affirmed the Board's denial of service connection for a bilateral foot disorder.  As a result, the only issue remaining on appeal is entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

In July 2016, the Board remanded the claim on appeal to comply with the issues raised in the March 2016 memorandum decision, including specifically obtaining the Veteran's service personnel records.  All requested development was completed and the issue has been returned to the Board for further consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS), as well as the Virtual VA paperless claims processing system which contains VA treatment records dated from March 2011 to January 2014 that have been considered by the Agency of Original Jurisdiction.  


FINDING OF FACT

The competent and probative evidence does not support a finding that the Veteran's currently diagnosed acquired psychiatric disorders were incurred in or are otherwise related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, a pre-rating letter in July 2005 informed the Veteran of the information and evidence necessary to substantiate a service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  A March 2006 letter further advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  Based on the foregoing, the Board finds VA has satisfied its duty to assist the Veteran with respect to the claim on appeal.  

Regarding the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the claim on appeal, including the Veteran's service treatment and personnel records and all post-service VA and private treatment records identified by the Veteran and record.  The Veteran has not identified any additional, outstanding, and available records relevant to the appeal that have not been requested or obtained.

In March 2011, the Veteran was afforded a VA mental disorders examination in conjunction with the claim on appeal.  However, as will be discussed below, the Board finds the VA examination and opinion are inadequate for evaluation purposes.  Nevertheless, the Board also finds that further medical examination or opinion is not necessary to decide the claim on appeal, as there is sufficient evidence to decide this claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Indeed, as discussed in further detail below, the credible evidence does not establish that the Veteran suffered an event, injury, or disease in service to which his current acquired psychiatric disorder may be related.  As set forth below, the Board finds the Veteran's allegations regarding having panic attacks during service, as well as being discharged early because of his anxiety, to be unreliable and not credible.  The Board has considered whether an additional medical opinion would be helpful in adjudicating this claim but finds that the Veteran's unreliable and incredible statements, in conjunction with his service and post-service treatment records- which do not corroborate his assertions regarding in-service incurrence- is not likely to result in any probative or favorable medical opinion evidence.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); contra Charles v. Principi, 16 Vet. App. 370 (2002) (VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus).  Accordingly, another VA examination and/or opinion is not warranted in this case.  

As noted in the Introduction, there has been substantial compliance with the July 2016 remand directives, as the Veteran's service personnel records have been associated with the record.  Stegall v. West, 11 Vet. App. 268 (1998). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the August 2008 hearing, the undersigned VLJ stated the issues then on appeal, and the VLJ and the Veteran's representative (who was, at that time, the Alabama Department of Veterans Affairs) solicited information regarding the reasons why he believes service connection is warranted for an acquired psychiatric disorder.  The VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran identified a VA treatment provider that possessed treatment records that were not associated with the claims file and the undersigned held the record open for 30 days in order to allow the Veteran to submit the identified treatment records.  After the Veteran submitted the identified VA treatment records, the AOJ reviewed the records, continued the denial of the Veteran's claims, and returned the appeal to the Board.  See April 2010 Supplemental Statement of the Case (SSOC).  The Veteran has not identified any additional evidence relevant to the remaining claim on appeal; nor has the Veteran or his current representative asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims on appeal and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychosis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a) but is specifically defined in 38 C.F.R. § 3.384 as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  The evidence of record does not show the Veteran has been diagnosed with a psychosis either during or after service.  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply in this case.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the record reveals the Veteran has been variously diagnosed with anxiety disorder, not otherwise specified; panic disorder with history of agoraphobia and with symptoms of depression; and depressive disorder.  See March 2011 VA examination report; VA outpatient treatment records dated April 2001, July 2001, November 2005, September 2013, and January 2014.  Therefore, the Board finds the initial criteria needed to establish service connection, i.e., a current disability, has been satisfied.  

Turning to the second criteria of in-service incurrence of a disease or injury, the Veteran has asserted that he experienced his first panic attack during military service in October 1974 while working on the firing range.  During the August 2008 Board hearing, he testified that he had to manually fix the targets while others fired bullets down the range for practice.  He testified that he could hear bullets ricocheting and recalled someone telling him not to worry but that he could be hit.  He also testified that "It scared me to the point it paralyzed me, you know," and further stated that he subsequently experienced "mild" panic attacks.  See August 2008 Board hearing transcript, p. 8.  

The Veteran's service treatment records (STRs) do not contain any complaints of or treatment for panic attacks or any other symptoms generally associated with a psychiatric disorder.  In fact, the Veteran specifically denied having frequent trouble sleeping, depression, excessive worry, or nervous trouble of any sort during his February 1975 separation examination.  

Despite the lack of evidence showing complaints or treatment for panic attacks during service, the Veteran is competent to report that he experienced panic attacks during service, as it is within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App.at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board notes that the credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  Statements given during treatment are also given greater probative weight.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In this case, the Veteran has provided contradictory reports of the onset of his acquired psychiatric disorder.  

In a July 2006 statement, the Veteran stated that he began having panic attacks as soon as he got out of the military but did not know what the condition was.  He provided a similar account of post-service incurrence when he initially sought mental health treatment at VA.  Indeed, in April 2001, he reported that he had his first panic attack shortly after leaving service and did not have another one for many years.  In September 2005, he informed clinicians that he could not find a job for several years after service because of the nature of his discharge and started having problems with depression and anxiety at that time.   He explained that he worked as a Communications Center Specialist during service and was given an Article 15 because he left his post without relief.  He stated that he refused the Article 15 and was, instead, given early discharge.  Notably, he stated that he could not recall any traumatic events that occurred during service, although he also reported having problems with claustrophobia because he was locked in a small room on duty during service.  

VA outpatient treatment records dated November 2006 and thereafter reflect that the Veteran reported that he started having panic attacks during service and that his anxiety attacks interfered with his ability to communicate with others and, thus, perform his duties satisfactorily.  See also e.g., VA treatment records dated May 2006, October 2007, and December 2007.  In fact, in his August 2015 Brief to the Court, the Veteran asserted that he was discharged from service for anxiety-related reasons.  

A January 2007 VA treatment record reflects that he reported his problems with claustrophobia started during service and that he received an early discharge because he had "issues" with his commanding officer.  See January 2007 VA treatment record.  In June 2008, the Veteran reported that he tried to hide his anxiety during service and did not seek help because he was embarrassed and afraid of receiving treatment from military doctors.  At that time, he also reported that he was exposed to multiple ricochets on the firing range and stated that he was scared to death and thought he was going to get killed.  He stated that the firing range experience was the first time he had ever been that scared and is the first anxiety attack he recalls.  He stated that he was so scared of his panic attacks when he first got out of service that he slept in his mother's room.  

Despite the foregoing, a March 2009 VA treatment record shows the Veteran again reported that his symptoms of anxiety and depression started after he was discharged from service.  

Given the Veteran's inconsistent reports regarding the onset of his panic attacks and other symptoms, the Board has reviewed the other evidence of record to determine if the evidence corroborates the Veteran's reports that his symptoms began during service and to obtain information about the medical history of his current psychiatric disorder.  

During the August 2008 hearing, the Veteran testified that, while he experienced his first panic attack during service, he did not receive treatment in service because he was embarrassed, ashamed, and afraid of military doctors and that he first saw a doctor for his symptoms in 1991.  He testified that he was not diagnosed with panic attacks at that time but was prescribed Prozac and subsequently received treatment from other doctors.  [Parenthetically, the Board notes the Veteran has informed VA that records from these doctors are unavailable because of the length of time that has passed since he received treatment.  See August 2005 Veteran statement.]  He later testified that he also saw doctors in the late 1970s and 1980s but they did not know what was going on with him.  However, a June 1981 medical history obtained for the Veteran's civil service employment reflects that he denied having any frequent trouble sleeping, depression, excessive worry, or nervous trouble.  Nevertheless, he testified that began seeing treatment from Dr. Hakim from January 1999 until he sought treatment from VA.  

The evidentiary record contains private treatment records that note the Veteran first received treatment for panic disorder in July 1993 and, notably, the clinician also noted the onset of his disorder during 1993.  See July 1996 private treatment record from Addison Army Depot.  Records from Dr. Hakim reflect that he first saw the Veteran in February 1996 for multiple problems including mood disturbance, feeling depressed, anxiety, and feeling stressed at work.  See February 2000 private treatment record from Dr. Hakim.  

Given the foregoing, the Board finds the lay and medical evidence establish that the earliest treatment or diagnosis of an acquired psychiatric disorder was in the 1990s, approximately 15 years after the Veteran's separation from service.  In evaluating this claim, the Board finds probative that the available evidence documenting the Veteran's first post-service treatment does not reflect that he reported his symptoms began during service and, while treatment records dated as early as January 1999 show he was diagnosed with anxiety and depression, the records do not otherwise provide any information as to the onset of his symptoms.  See private treatment records from Dr. Hakim dated from January 2000 to October 2000; see also private treatment records from Dear Occupational Health Center.  Instead, the records show that, when reporting his symptoms of anxiety and depression after service, he stated that he was experiencing a lot of aggravation and stress at work.  See e.g., private treatment records from Dr. Hakim dated February and October 2000.  

Given the length of time that passed between service discharge and initial treatment and the lack of evidence showing his post-service symptoms were incurred in or otherwise related to military service, the Board finds this evidence weighs against a finding that the symptoms manifested and psychiatric disorder diagnosed after service were related to or had their onset during military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

In making this determination, the Board has considered the Veteran's assertion that he received an early discharge from service because of his anxiety.  The service personnel records (SPRs) show the Veteran was, in fact, given an early discharge from service.  However, the SPRs do not corroborate the Veteran's assertion that he received an early discharge because of his anxiety but, instead, reflect that he was recommended for early discharge due to "lack of self-discipline and motivation" and "substandard job performance," particularly because of repeated tardiness for duty.  A February 1975 memorandum reflects that the Veteran exhibited a pattern of tardiness and failure to report for duty at the prescribed times and that counseling had not produced any noticeable changes.  A March 1975 memorandum notes that the Veteran did not receive any Article 15s or Court Martials during service but was counseled seven times, while an additional March 1975 record reflects that the Veteran was barred from reenlistment because his conduct and efficiency were deemed unsatisfactory because he was repeatedly late for duty and demonstrated a lack of motivation in job performance and conduct.  

The SPRs do not show, nor has the Veteran asserted, that his repeated tardiness for duty, which appears to be the reason he was recommended for early discharge, was related to or caused by his anxiety or panic issues.  The Veteran has only reported that his first panic attack was incurred after performing duties on the firing range in October 1974 and, given the description provided of that incident, the Board finds it is plausible that the Veteran experienced panic or anxiety during that incident.  However, the Veteran's lay statements and service records do not establish how his duties as a Communication Center Specialist caused him to have panic attacks or anxiety that resulted in his repeated tardiness for duty, particularly given that his duties did not likely involve any continued danger of being fired at on the firing range.  

As a result, the Board finds the Veteran's SPRs do not corroborate his assertion that his panic attacks and anxiety were one of the reasons for his early discharge.  On the contrary, the SPRs seem to discredit the Veteran's assertion in this regard and are consistent with the events he provided in September 2005 regarding the reason for his discharge and the onset of psychiatric problems after service.  See September 2005 VA treatment record.  

In sum, the Board finds the Veteran has provided inconsistent reports regarding the onset of his panic attacks, the reasons why he received an early discharge from service, and when he first sought treatment for his symptoms after service.  The Board finds probative that, while the Veteran has more recently asserted that his panic attacks started during service, the service treatment and personnel records do not support this assertion and he denied any psychiatric symptomatology at his February 1975 separation examination.  The Board also finds probative that the post-service evidence does not show that he initially attributed his psychiatric symptoms to service.  See July 1996 private treatment record from Addison Army Depot; private treatment records from Dr. Hakim dated from January 2000 to October 2000 and Dear Occupational Health Center.  In fact, as noted, the Veteran reported that his anxiety started after he was discharged from service when he initially sought mental health treatment at VA in April 2001 and during the March 2009 VA psychiatric evaluation.  

Therefore, the Board finds that the Veteran's more recent, unsupported, and self-serving statements regarding in-service panic attacks and being discharged from service because of his anxiety are inconsistent with the other evidence of record, which is devoid of any indication that he manifested panic or anxiety during service or for many years thereafter.  As such, the Veteran's statements in this regard are deemed unreliable and not credible and are not afforded any probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Given the foregoing, the Board finds there is no credible evidence of an in-service disease or injury to which the current acquired psychiatric disorder may be related and, thus, the second criteria needed to establish service connection is not satisfied.  

There is also no competent and probative evidence of record that establishes a causal relationship between the Veteran's currently diagnosed acquired psychiatric disorder and his military service.  In fact, with the absence of in-service disease or injury, it would seem that any such medical nexus opinion would be impossible.

The Board notes that the Veteran was afforded a VA mental disorders examination in March 2011.  After examination of the Veteran, review of his claims folder, and diagnosis of anxiety disorder NOS (not otherwise specified), the VA examiner concluded that "it is at least as likely as not that anxiety disorder NOS is related to active military service."  In rendering this opinion, the examiner noted the conflicting evidence of record regarding whether the Veteran's symptoms began during or after service.  She noted, however, that the Veteran reported during the examination that his symptoms began during service and, based on this statement, opined that it is likely the Veteran's anxiety symptoms are related to his military service.  While the March 2011 VA examiner, as a licensed psychologist, is competent to render medical opinions, her opinion appears to be based on the Veteran's self-reported history that his anxiety symptoms began during service, which has been deemed as unreliable and not credible.  In light of the examiner's reliance on the Veteran's incredible statements, i.e., an inaccurate factual basis, the Board finds the March 2011 VA opinion is inadequate and, thus, afforded no probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The evidentiary record does not contain any other medical evidence or opinion that relates the Veteran's current acquired psychiatric disorders to his military service.  As a result, the Board has considered whether a remand is needed to obtain an additional VA examination and opinion.  However, as there is no credible evidence of an in-service injury or disease to which the current acquired psychiatric disorders may be related or any other indication that the current disorders may be related to his military service, the Board finds an additional examination and opinion are not needed.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  

The Board has considered the Veteran's lay assertions of a nexus between his current acquired psychiatric disorders and his military service.  However, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his current disability and service.  While lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the etiology of psychiatric disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, even considering the Veteran's unreliable lay assertions that his panic attacks and anxiety began during service, the evidentiary record reflects that he was not diagnosed with a psychiatric disability, to include one manifested by panic attacks and anxiety, until many years after separation from service.  As such, the Veteran's statements regarding a nexus between his current acquired psychiatric disorders and military service are outweighed by the other evidence of record, and, as such, are not considered competent or probative evidence favorable to his claim.  

Therefore, the third element needed to establish service connection, i.e., competent evidence of a causal relationship between the current disability and in-service injury or disease, is not met.  

In light of the foregoing, the Board finds the preponderance of the evidence is against the grant of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  As a result, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim is denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by anxiety and depression, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


